              Case 3:19-cr-00400-MMC Document 53 Filed 04/29/20 Page 1 of 2




     CHARLES WOODSON, SBN 258791
 1
     Law Office of Charles Woodson
 2   725 Washington Street
     Oakland, California 94607
 3   Telephone: (510) 302-8780
     Facsimile: (510) 288-0444
 4
     Email: cwoodson@cjswlaw.com
 5
     Attorney for Defendant
 6   MARTIN HERNANDEZ-BANEGAS
 7
 8                              UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
12
      UNITED STATES OF AMERICA,                         Case No. CR 19-400-MMC-1
13
                                                        [PROPOSED]  ORDER    RELEASING
14                                  Plaintiff,          DEFENDANT MARTIN HERNANDEZ
15                                                      BANEGAS, FED. REG. NO. 25738-111,
             vs.                                        FORTHWITH FROM THE CUSTODY OF
16                                                      THE UNITED STATES MARSHALS
                                                        SERVICE
17    MARTIN HERNANDEZ-BANEGAS,
18
19                                  Defendant.
20
21
            On April 28, 2020,
22          On April 29, 2020 defendant Martin Hernandez-Banegas, Fed. Reg. No. 25738-111, was
              a total term of Time Served
23   sentenced to Credit for Time Serviced (244 days), 3 years of supervised release, and $100 special
                 ^
24   assessment. Dkt. No. 50. The Government dismissed counts 2, 3, and 4 of the Indictment. Id. Mr.
25   Hernandez-Banegas completed his sentence on April 29, 2020. 28, 2020.
26   //

27   //
28
     //


                             [PROPOSED] Order to Release Defendant from Custody
                             United States v. Hernandez Banegas, Cr. 19- 400-1-MMC
                                                       -1-
              Case 3:19-cr-00400-MMC Document 53 Filed 04/29/20 Page 2 of 2




 1          For Good cause shown, IT IS HEREBY ORDERED that defendant Martin Hernandez
                                                                       term of
 2   Banegas, Fed. Reg. No. 25738-111 completed his sentence of credit for time served on April 28,
                                                                             ^
 3   2020 and that he be released, forthwith, from the custody of the United States Marshals Service.
 4
 5
     Date: April 29, 2020
 6
                                                           HON.
                                                           HONN. MAXINE
                                                                 M XINE M. CHESNEY
                                                                 MA
 7                                                         United States
                                                           U it d St t DiDistrict
                                                                            t i t JJudge
                                                                                     d

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                             [PROPOSED] Order to Release Defendant from Custody
                             United States v. Hernandez Banegas, Cr. 19- 400-1-MMC
                                                       -2-
